           Case 3:18-cv-01790-HZ 8/31/2018
                                 Document12:14
                                           1-1 PM
                                               Filed 10/09/18                    Page 1 of 17
                                     18CV38497



 1

 2

 3

 4

 5

 6

 7

 8

 9                     IN THE CIRCUIT COURT OF THE STATE OF OREGON

10                                FOR THE COUNTY OF MULTNOMAH

11
     ADAM RAWLINS                                   )       No.
12                                                  )
                   Plaintiff,                       )       COMPLAINT
13                                                  )
                           V.                       )
14                                                  )       (42 USC§ 1983; 14th Amendment
                                                    )       Substantive Due Process Violation of
15                                                  )       Liberty Interests; Battery; Wrongful
     JERRY MUNSON, JAMES POPE,                      )       Imprisonment; Intentional Infliction
16   And the CITY OF PORTLAND,                      )       Emotional Distress)
                                                    )
17                                                  )       DEMAND FOR JURY TRIAL
                   Defendants.                      )
18                                                  )       (NOT SUBJECT TO MANDATORY
                                                    )       ARBITRATION)
19                                                  )
                                                    )       Prayer Amount : $250,000.00
20                                                  )       ORS 21.160(l)(b)

21          For his Complaint, Plaintiff alleges:

22                                      FIRST CLAIM FOR RELIEF
                                (Deprivation of Liberty - 42 USC Section 1983)
23                                      (Against the City of Portland)

24                                                      1

25          Plaintiff was hired into Defendant Maintenance Division of the Portland Bureau of

26   Transportation as a Utility Worker 2 on or about August 3, 2016.

                                                        2

Page - 1 - COMPLAINT
                                                                                                  Benjamin Rosenthal
                                                                                          1023 SW Yamhi ll St Ste 200
                                                                                                 Portland, OR 97205
                                                                                                      (503 )226-6409
              Case 3:18-cv-01790-HZ        Document 1-1       Filed 10/09/18     Page 2 of 17




 1            The Portland Bureau of Transportation (hereafter referred to as "PBOT") is one of the

 2   bureaus of Defendant City of Portland. At all times relevant, PBOT had a pattern and, or

 3   practice which promoted, and, or tolerated the extreme hazing and, or harassment of its newly

 4   hired probationary employees while said employees were acting in the course and scope of their

 5   employment. At all times mentioned Defendant City was Plaintiffs employer and Defendant's

 6   employees acted out willfully and unprovoked, while working and while on City business. At all

 7   relevant times, management was aware of the harassing conduct, turned a blind eye towards it

 8   and for all intents and purposes, endorsed and ratified it.

 9                                                     3.

1O            Defendant City of Portland is a municipal corporation authorized under the laws of the

11   State of Oregon. The City is a person for purposes of 42 USC § 1983. At all relevant times,

12   Plaintiffs coworkers were acting pursuant to the authority, customs and policies of the City of

13   Portland.

14                                                     4.

15            From September, 2016 through the end of December, 2016, while working, Plaintiff was

16   subject to the following hazing and, or severe harassment by co-workers of the PBOT

17   Maintenance Division:

18            a. Daily, he would be repeatedly referred to as "fuc_ing retarded", stupid, incapable,

19   weak, a pussy, a bitch;

2O            b. On a frequent basis he would have to pull his shirt off "so he could feel it"; while co-

21   workers shot metal screws, wooden strips, popcorn kernels, and hard candy such as Good n

22   Plenty and Hot Tamales from a metal tube that was attached to an air compressor; causing

23   bruises, contusions blood blisters and welts.

24            c. Coworkers required him to once even shoot himself with the air gun mentioned in (b ),

25   above;

26            d. He was required to sit in the back of a City Truck while a co-worker punched and

     contorted the nipples on his chest, causing bruises and contusions.

Page - 2 - COMPLAINT
                                                                                                   Benjamin Rosenthal
                                                                                           I 023 SW Yamhill St Ste 200
                                                                                                   Portland, OR 97205
                                                                                                        (503)226-6409
                Case 3:18-cv-01790-HZ         Document 1-1       Filed 10/09/18     Page 3 of 17




 1              e. He was thrown and locked in the back of a City Car trailer while the vehicle was in

 2   transit;

 3              f. He was held against his will, locked in a cage contained within a dark City shed left

 4   alone while his legs were tied together with zip ties and duct tape and his torso and arms

 5   wrapped with duct tape with no indication when he would be released;

 6              g. He was repeatedly physically pushed, body slammed and his safety vest would be

 7   ripped off his body.

 8                                                       5.

 9              At all relevant times, Defendant Lead worker, Jerry Munson Defendant coworker, James

1O   Pope and several other co-workers, either engaged in the conduct alleged in paragraph 3, above

11   or oversaw it, and his supervisor Scott Weaver knew the conduct was ongoing and failed to take

12   any form of immediate appropriate and corrective action to stop it.

13                                                       6.

14              As a result of said conduct, Plaintiff was deprived of his liberty and suffered bruises,

15   contusions and welts and severe emotional distress which included but was not limited to

16   depression, humiliation, embarrassment, lost self esteem, lost appetite, fear, apprehension, worry,

17   anxiety, trepidation and sleeplessness; all to his general damage of no less than $250,000, to be

18   amended before trial.

19                                                       7.

2O              As a further result of said conduct, Plaintiff is entitled to recovery of his general

21   damages as alleged, and pursuant to 42 USC Section 1988, costs, disbursements, expert witness

22   fees, prejudgment interest, and reasonable attorneys fees.

23                                                        8.

24              The City was timely served with a Notice of Tort Claim pursuant to ORS 30.275 .

25   // Ill/

26   //////



Page - 3 - COMPLAINT
                                                                                                       Benjall'lin Rosenthal
                                                                                               I 023 SW Yamhill St Ste 200
                                                                                                       Portland, OR 97205
                                                                                                            (503)226-6409
            Case 3:18-cv-01790-HZ          Document 1-1       Filed 10/09/18     Page 4 of 17




 1                                      SECOND CLAIM FOR RELIEF
                                 (14 th Amendment - Loss ofliberty Interests)
 2                                 (Against Defendants Munson and Pope)

 3                                                     9.

 4            Plaintiff realleges paragraphs 1 through 6, and 8, above.

 5                                                     10.

 6           Plaintiff has the protected right to life and liberty against unconstitutional interference or

 7    intrusion by government action pursuant to the 14 th Amendment to the United States

 8    Constitution.

 9                                                     11.

10           The rights protected under the 14th Amendment due process clause bar certain

11    gevernment actions regardless of the fairness of the procedures used to implement them. In this

12    situation the 14 th Amendment is intended to prevent government officials from acting in ways

13    that employ their powers as an instrument of oppression or menace or which shocks the

14    conscience, and which are deliberately indifferent to the safety, security and liberty of citizens.

15                                                     12.

16           The substantive due process rights of the 14th Amendment substantive due process

17    clause protect citizens against the arbitrary governmental actions which shock the conscience

18   and whic actions are deliberately indifferent to the rights held by citizens to be free from

19   unconstitutional infringement on life, liberty and, or property. The right to be free from

20   unconstitutional infringement ofliberty includes the right to not be held captive against one's

21   will and, or the right to control one's bodily integrity. When governmental employees act in a

22   way which is deliberately indifferent to the rights held by citizens they are interfering in

23   fundamental rights implicit in the Constitution. As alleged, in paragraph 4 (d through (f), above,

24   Plaintiff was held against his will while at work and as alleged in paragraph 4(b) through (d)

25   and (g), battered.

26                                                     13 .

             Defendants Munson and Pope, operating under color of law, while working for the

Page - 4 - COMPLAINT
                                                                                                     Benjamin Rosenthal
                                                                                            I 023 SW Yamhill St Ste 200
                                                                                                    rortland. OR 97205
                                                                                                         (503 )226-6409
           Case 3:18-cv-01790-HZ           Document 1-1       Filed 10/09/18       Page 5 of 17




 1   Defendant City, subject to the laws of the State of Oregon and the United States Constitution,

 2   pursuant to his training from the City, and in furtherance of the City's official policies and

 3   practices was acting in an outrageous and deliberately indifferent manner when engaging in the

 4   conduct alleged in paragraph 4 above.

 5                                                     14.

 6          The deliberately indifferent conduct of Defendants Munson and Pope as alleged, caused

 7   Plaintiff to suffer injuries and damages as alleged in paragraph 6, above.

 8                                       THIRD CLAIM FOR RELIEF
                                                  (Battery)
 9                                         (Against all Defendants)

10                                                     15.

11          Plaintiff realleges paragraphs 1, 2, 4(b ), (d), and (g), 5, 6 and 8, above.

12                                                     16.

13          At all relevant times, Plaintiffs coworkers engaging in the conduct alleged in paragraph

14   4(b ), (d) and (g), acted wilfully and unprovoked with the intention to cause Plaintiff harmful,

15   and, or offensive contact.

16                                     FOURTH CLAIM FOR RELIEF
                                           (False Imprisonment)
17                                        (Against all Defendants)

18                                                     17.

19          Plaintiff realleges paragraphs 1, 2, 3, 4(d), (e), and (f), 5, 6 and 8, above.

20                                                     18.

21          Plaintiffs detention as alleged, was unlawful and, or without justification or consent.

22                                                     19.

23          At all relevant times, Plaintiffs co-workers acted with the intent to restrain Plaintiff.

24                                        FIFTH CLAIM FOR RELIEF
                                  (Intentional Infliction of Emotional Distress)
25                                          (Against all Defendants)

26                                                     20.

            Plaintiff realleges paragraphs 1, 2, 4 through 6 and 8, above.

Page - 5 - COMPLAINT
                                                                                                     Benjamin Rosenthal
                                                                                             1023 SW Yamhill St Ste 200
                                                                                                    Portland. OR 97205
                                                                                                         (503 )226-6409
           Case 3:18-cv-01790-HZ         Document 1-1        Filed 10/09/18     Page 6 of 17




 1                                                   21.

 2          Defendants' acts did in fact cause plaintiff to suffer severe mental and emotional distress

 3   and defendants either intended that their actions cause plaintiff such mental and emotional

 4   distress or they acted with reckless disregard with knowledge as to the effect their conduct

 5   would have on plaintiff.

 6                                                   22.

 7          Defendants' conduct was intentional, wilful and wanton or in reckless indifference to

 8   plaintiffs health or welfare. The acts were extraordinary transgressions of the bounds of

 9   socially tolerable conduct and exceeded any reasonable limit of social toleration.

10

11          WHEREFORE, Plaintiff Demands a jury trial and prays for the relief requested in each

12   of his claims for relief and for such other relief as the G?urt deems just and appropriate.

13

14          DATED this    _3f~
                             day of August, 2018.

15
                                                   Benjamin Rosenthal, OSB# 83082
16                                                 Attorney for Plaintiff

17

18

19

20

21

22

23

24
25

26



Page - 6 - COMPLAINT
                                                                                                  Benjamin Rosenthal
                                                                                          1023 SW Yamhill S1 Ste 200
                                                                                                 Portland, OR 97205
                                                                                                      (503 )226-6409
            Case 3:18-cv-01790-HZ 9/13/2018
                                  Document10:08
                                            1-1 AM
                                                Filed 10/09/18                               Page 7 of 17
                                      18CV38497


                           IN THE CIRCUIT COURT OF THE STATE OF OREGON
                                   FOR THE COUNTY OF MULTNOMAH


Adam Rawlins


                             Plaintiff( s)                                     Case No. 18CV38497


       V.

Jerry Munson, James Pope, and the City of Portland
                                                                               AFFIDAVIT OF SERVICE

                             Defendant( s)

State of Oregon
                                                    SS.
County of Multnomah

I, Steven H. Jensen, certify that I served a Summons, Complaint and Plaintiff's First Request
for Production of Documents in this action by delivering or leaving the documents as follows:

Service upon the City of Portland, by leaving documents with Crystine Jividen , who is the Office
Receptionist of the Portland City Attorney thereof; at 1221 SW 4th Avenue, Room 430, Portland,
OR; on 9/10/2018, at 11 :30 AM o'clock.

I FURTHER CERTIFY AND SWEAR THAT I AM A COMPETENT PERSON OVER 18 YEARS OF
AGE , A RESIDENT OF THE STATE OF OREGON , AND THAT I AM NOT A PARTY TO NOR AN
OFFICER, DIRECTOR OR EMPLOYEE OF, NOR ATTORNEY FOR ANY PARTY, CORPORATE
OR OTHERWISE; THAT EACH OF THE ABOVE-NAMED SERVICED BY ME IS/ARE IDENTICAL
TO THE INDIVIDUAL(S) DESIGNATED FOR S r= ~ ,                                   ,     __________

                                                            -e2-----~)-y
                                                                  StevenH .1Jensen
                                                                                              '---
                                                                  10232 SW 59th Place
                                                                  Portland , OR 97219
                                                                  (503) 970-8974


Subscribed and sworn to before me this                    _Lb_ day of S ~, 2018

                       OFFICIAL STAMP                        No~ ~ ic~
                  JUDY LYNN JENSEN
                  NOTARY PUBLIC-OREGON
                  COMMISSION NO. 953601
            MY C0MMISS!ON EXPIRES AUGUST 17, 2020
                   Case 3:18-cv-01790-HZ 9/13/2018
                                         Document10:05
                                                   1-1 AM
                                                       Filed 10/09/18                                Page 8 of 17
                                             18CV38497

                                IN THE CIRCUIT COURT OF THE STATE OF OREGON
                                       FOR THE COUNTY OF MULTNOMAH

   ADAM RAWLINS,
                                                 Plaintiff,                  CASE NO. 18CV38497

                               V.                                            SUMMONS

   JERRY MUNSON, JAMES POPE and the CITY
   OF PORTLAND,

                                                 Defendants.


 TO:      CITY OF PORTLAND
          c/o Portland City Attorney's Office, 1221 SW 4th Ave,                  430, Portland, OR 97204

         You are hereby required to appear and defend the complaint fi d against you in the above-entitled
 action within thirty (30) days from the date of service of this summons         n you, and in case of your failure
 to do so, for want thereof, plaintiff(s) will apply to the court for the relief emanded in the complaint.


         NOTICE TO THE DEFENDANT:
                                                                      Signature of 0 Attorney      D Author for Plaintiff
       READ THESE PAPERS CAREFULLY!
                                                                      Beniamin Rosenlhal                                                  11830828
      You must "appear" in this case or the other side will win       Altomcy's / Autho1's Name (Typed or Printed)                   Bar No. (if" any)
 automatically. To "appear" you must file with the court a
 legal paper called a "motion" or "answer." The "motion" or           1023 SW Yamhill Street, Suite 200
 "answer" must be given to the court clerk or administrator                                               Address
 within 30 days along with the required filing fee. It must be in
 proper form and have proof of service on the plaintiffs              Portland. Oregon 97205                                       503-226-6409
 attorney or, if the plaintiff does not have an attorney, proof of    City        State      Zip                                               Phone
 service upon the plaintiff.
      If you have any questions, you should see an attorney           503-226-0903                                          ben@benroselaw.com
 immediately.                                                         FAX (if any)                                  Attorney's Email Address (if any)
      If you need help in finding an attorney, you may contact
 the Oregon State Bar's Lawyer Referral Service at (503) 684-
 3763, or toll-free in Oregon at (800) 452-7636, or at                Trial Attomey (if other than above)                                    Bar No.
 info@osbar.org.

STATE OF OREGON                     )
                                    )ss.
County of Multnomah                 )

    I, the undersigned attorney of record for the plaintiff, certify that the foregoing is an exact and complete copy
of the original summons in the above-entitled action.




TO THE OFFICER OR OTHER PERSON SERVING THIS SUMMON · You are hereby directed to serve a
true copy of this summons, together with a true copy of the complaint meu'ioned therein, upon the individual(s)
or other legal entity(ies) to whom or which this summons is directed, and t make your proof of service on a
separate document which you shall attach hereto.


                                                                     Attorney of Record for Plaintiff(s)
                   Case 3:18-cv-01790-HZ               Document
                                                       9/26/2018 1-1  Filed 10/09/18
                                                                 3:28 PM                             Page 9 of 17
                                                          18CV38497

                                IN THE CIRCUIT COURT OF THE STATE OF OREGON
                                       FOR THE COUNTY OF MULTNOMAH

   ADAM RAWLINS,
                                                 Plaintiff,                  CASE NO. 18CV38497

                               V.                                            SUMMONS

   JERRY MUNSON, JAMES POPE and the CITY
   OF PORTLAND,

                                                 Defendants.


 TO:      JAMES POPE
          2929 N Kerby Ave, Portland, OR 97227

         You are hereby required to appear and defend the complaint filed :,ainst you in the above-entitled
 action within thirty (30) days from the date of service of this summons upo ou, and in c·1 e of your failure
 to do so, for want thereof, plaintiff(s) will apply to the court for the relief dcm


         NOTICE TO THE DEFENDANT:
                                                                      Signature of 0 Attorney
       READ THESE PAPERS CAREFULLY!
                                                                      Benjamin Rosenthal                                                 #830828
      You must "appear" in this case or the other side will win       Attorney's / Author's Name (Typed or Printed)                 Bar No. (if any)
 automatically. To "appear" you must file with the court a
 legal paper called a "motion" or "answer." The "motion" or           1023 SW Yamhill Street, Suite 200
 "answer" must be given to the court clerk or administrator                                              Address
 within 30 days along with the required filing fee. It must be in
 proper form and have proof of service on the plaintiffs              Portland, Oregon 97205                                      503-226-6409
 attorney or, if the plaintiff does not have an attorney, proof of    City         State      Zip                                             Phone
 service upon the plaintiff.
      If you have any questions, you should see an attorney           503-226-0903                                       ben@benroselaw.com
 immediately.                                                         FAX (if any)                                 Attorney's Email Address (if any)
      If you need help in finding an attorney, you may contact
 the Oregon State Bar's Lawyer Referral Service at (503) 684-
 3763, or toll-free in Oregon at (800) 452-7636, or at                Trial Attorney (if other than above)                                  Bar No.
 ~T•fo@osbar.org.

STATE OF OREGON                     )
                                    )ss.
County of Multnomah                 )

    I, the undersigned attorney of record for the plaintiff, certify that the foregoing is an exact and complete copy
of the original summons in the above-entitled action.


                                                                     Attorne of Record for Plaintiff(s)


TO THE OFFICER OR OTHER PERSON SERVING THIS SUMMONS: You are hereby directed to serve a
true copy of this summons, together with a true copy of the complaint men ti 1ed therein, upon the individual(s)
or, other legal entity(ies) to whom or which this summons is directed, and to m ke your proof of service on a
separate document which you shall attach hereto.


                                                                     Attorney of Record for Plaintiff(s)
                  Case 3:18-cv-01790-HZ               Document
                                                       9/26/20181-1   Filed 10/09/18
                                                                 3:26 PM                                Page 10 of 17
                                                          18CV38497

                                IN THE CIRCUIT COURT OF THE STATE OF OREGON
                                       FOR THE COUNTY OF MULTNOMAH

  ADAM RAWLINS,
                                                 Plaintiff,                  CASE NO. 18CV38497

                              V.                                             SUMMONS

  JERRY MUNSON, JAMES POPE and the CITY
  OF PORTLAND,

                                                 Defendants.


 TO:      JERRY MUNSON
          2929 N Kerby Ave, Portland, OR 97227

         You are hereby required to appear and defend the complaint filed aga t you in the above-entitled
 action within thirty (30) days from the date of service of this summons upon y . , and in case of your failure
 to do so, for want thereof, plaintiff(s) will apply to the court for the relief deman ed in the complaint.


         NOTICE TO THE DEFENDANT:
       READ THESE PAPERS CAREFULLY!                                   Signature of 0 Attorney       •   Author for Plaintiff

                                                                      Benjamin Rosenthal                                                    #830828
      You must "appear" in this case or the other side will win       Altorney's / Author's Name (Typed or Printed)                    Bar No. (if any)
 automatically. To "appear" you must file with the court a
 legal paper called a "motion" or "answer." The "motion" or           1023 SW Yamhill Street, Suite 200
 "answer" must be given to the court clerk or administrator                                                 Address
 within 30 days along with the required filing fee. It must be in
 proper form and have proof of service on the plaintiffs              Portland . Oregon ' 7205                                       503-226- >409
 attorney or, if the plaintiff does not have an attorney, proof of    City        State       Zip                                                Phone
 service upon the plaintiff.
      If you have any questions, you should see an attorney           503-226-0903                                             ben@benroselaw.com
                                                                      FAX (if any)                                    Attorney's Email Address (if any)
 immediately.
      If you need help in finding an attorney, you may contact
 the Oregon State Bar's Lawyer Referral Service at (503) 684-
 3763, or toll-free in Oregon at (800) 452-7636, or at                Trial Attorney (if other than above)                                     Bar No.
 info@osbar.org.

STATE OF OREGON                     )
                                    )ss.
County of Multnomah                 )

    I, the undersigned attorney of record for the plaintiff, certify that the foregoing is an exact and complete copy
of the original summons in the above-entitled action.


                                                                     Attorney of Record for Plaintiff(s)


TO THE OFFICER OR OTHER PERSON SERVING THIS SUMMONS: You. ·e hereby directed to serve a
true copy of this summons, together with a true copy of the complaint mentioned tH ·ein, upon the individual(s)
or other legal entity(ies) to whom or which this summons is directed, and to make yo )roof of service on a
separate document which you shall attach hereto.


                                                                     Attorney of Record for Plaintiff(s)
         Case 3:18-cv-01790-HZ           Document
                                         9/27/2018 1-1
                                                   11:16Filed
                                                        AM 10/09/18              Page 11 of 17
                                             18CV38497




 1

 2

 3

 4

 5

 6

 7

 8

 9                     IN THE CIRCUIT COURT OF THE STATE OF OREGON

10                                FOR THE COUNTY OF MULTNOMAH

11
     ADAM RAWLINS                                   )       No. 18CV38497
12                                                  )
                   Plaintiff,                       )       FIRST AMENDED COMPLAINT
13                                                  )
                           V.                       )
14                                                  )       (42 USC §1983; 14 1h Amendment
                                                    )       Substantive Due Process Violation of
15                                                  )       Liberty Interests; Battery; Wrongful
     JERRY MUNSON, JAMES POPE,                      )       Imprisonment; Intentional Infliction
16   And the CITY OF PORTLAND,                      )       Emotional Distress)
                                                    )
17                                                  )       DEMAND FOR JURY TRIAL
                   Defendants.                      )
18                                                  )       (NOT SUBJECT TO MANDATORY
                                                    )       ARBITRATION)
19                                                  )
                                                    )       Prayer Amount: $660,000.00
20                                                  )       ORS 21.160(1)(b)

21          For his Complaint, Plaintiff alleges:

22                                      FIRST CLAIM FOR RELIEF
                                (Deprivation of Liberty - 42 USC Section 1983)
23                                      (Against the City of Portland)

24                                                      1

25          Plaintiff was hired into Defendant Maintenance Division ofthe Portland Bureau of

26   Transportation as a Utility Worker 2 on or about August 3, 2016.



Page - 1 - COMPLAINT
                                                                                                 Rcnjamin Rosenthal
                                                                                         1023 SW Yamhill St Ste 200
                                                                                                Portland, OR 97205
                                                                                                     (503)226-6409
         Case 3:18-cv-01790-HZ            Document 1-1        Filed 10/09/18     Page 12 of 17




 1                                                     2

 2            The Portland Bureau of Transportation (hereafter referred to as "PBOT") is one of the

 3   bureaus of Defendant City of Portland. At all times relevant, PBOT had a pattern and, or

 4   practice which promoted, and, or tolerated the extreme hazing and, or harassment of its newly

 5   hired probationary employees while said employees were acting in the course and scope of their

 6   employment. At all times mentioned Defendant City was Plaintiffs employer and Defendant's

 7   employees acted out willfully and unprovoked, while working and while on City business. At all

 8   relevant times, management was aware of the harassing conduct, turned a blind eye towards it

 9   and for all intents and purposes, endorsed and ratified it.

10                                                     3.

11            Defendant City of Portland is a municipal corporation authorized under the laws of the

12   State of Oregon. The City is a person for purposes of 42 USC § 1983. At all relevant times,

13   Plaintiffs coworkers were acting pursuant to the authority, customs and policies of the City of

14   Portland.

15                                                     4.

16            From September, 2016 through the end of December, 2016, while working, Plaintiff was

17   subject to the following hazing and, or severe harassment by co-workers of the PBOT

18   Maintenance Division:

19            a. Daily, he would be repeatedly referred to as "fuc_ing retarded", stupid, incapable,

2O   weak, a pussy, a bitch ;

21            b. On a frequent basis he would have to pull his shirt off "so he could feel it"; while co-

22   workers shot metal screws, wooden strips, popcorn kernels, and hard candy such as Good n

23   Plenty and Hot Tamales from a metal tube that was attached to an air compressor; causing

24   bruises, contusions blood blisters and welts.

25            c. Coworkers required him to once even shoot himself with the air gun mentioned in (b ),

26   above;

              d. He was required to sit in the back of a City Truck while a co-worker punched and

Page - 2 - COMPLAINT
                                                                                                   Rcnjamin Rosenthal
                                                                                           1023 SW Yamhill St, Ste 200
                                                                                                   Pn,tlund, OR 97205
                                                                                                        (S03)226-6409
          Case 3:18-cv-01790-HZ             Document 1-1        Filed 10/09/18       Page 13 of 17




 1   contorted the nipples on his chest, causing bruises and contusions.

 2              e. He was thrown and locked in the back of a City Car trailer while the vehicle was in

 3   transit;

 4              f. He was held against his will, locked in a cage contained within a dark City shed left

 5   alone while his legs were tied together with zip ties and duct tape and his torso and arms

 6   wrapped with duct tape with no indication when he would be released;

 7              g. He was repeatedly physically pushed, body slammed and his safety vest would be

 8   ripped off his body.

 9                                                        5.

1o              At all relevant times, Defendant Lead worker, Jerry Munson Defendant coworker, James

11   Pope and several other co-workers, either engaged in the conduct alleged in paragraph 3, above

12   or oversaw it, and his supervisor Scott Weaver knew the conduct was ongoing and failed to take

13   any form of immediate appropriate and corrective action to stop it.

14                                                       6.

15              As a result of said conduct, Plaintiff was deprived of his liberty and suffered bruises,

16   contusions and welts and severe emotional distress which included but was not limited to

17   depression, humiliation, embarrassment, lost self esteem, lost appetite, fear, apprehension, worry,

18   anxiety, trepidation and sleeplessness; all to his general damage of no less than $660,000.00, to

19   be amended before trial.

20                                                       7.

21              As a further result of said conduct, Plaintiff is entitled to recovery of his general

22   damages as alleged, and pursuant to 42 USC Section 1988, costs, disbursements, expert witness

23   fees, prejudgment interest, and reasonable attorneys fees.

24                                                        8.

2s              The City was timely served with a Notice of Tort Claim pursuant to ORS 30.275 .

26   // // //

     II /I I/

Page - 3 - COMPLAINT
                                                                                                       Rc1tj11min Rosenthal
                                                                                               1023 SW Yamhill St Ste 200
                                                                                                      Portland, OR 97205
                                                                                                             (503)22(,-(,409
         Case 3:18-cv-01790-HZ            Document 1-1        Filed 10/09/18       Page 14 of 17




 1
                                         SECOND CLAIM FOR RELIEF
 2                                (14 th Amendment - Loss ofliberty Interests)
                                    (Against Defendants Munson and Pope)
 3
                                                        9.
 4
              Plaintiff realleges paragraphs 1 through 6, and 8, above.
 5
                                                       10.
 6
              Plaintiff has the protected right to life and liberty against unconstitutional interference or
 7
      intrusion by government action pursuant to the 14 th Amendment to the United States
 8
      Constitution.
 9
                                                       11.
10
             The rights protected under the 14 th Amendment due process clause bar certain
11
      gevemment actions regardless of the fairness of the procedures used to implement them. In this
12
      situation the 14 th Amendment is intended to prevent government officials from acting in ways
13
      that employ their powers as an instrument of oppression or menace or which shocks the
14
      conscience, and which are deliberately indifferent to the safety, security and liberty of citizens.
15
                                                       12.
16
             The substantive due process rights of the 14 th Amendment substantive due process
17
      clause protect citizens against the arbitrary governmental actions which shock the conscience
18
      and whic actions are deliberately indifferent to the rights held by citizens to be free from
19
      unconstitutional infringement on life, liberty and, or property. The right to be free from
20
     unconstitutional infringement of liberty includes the right to not be held captive against one's
21
     will and, or the right to control one's bodily integrity. When governmental employees act in a
22
     way which is deliberately indifferent to the rights held by citizens they are interfering in
23
     fundamental rights implicit in the Constitution. As alleged, in paragraph 4 (d through (f), above,
24
     Plaintiff was held against his will while at work and as alleged in paragraph 4(b) through ( d)
25
     and (g), battered.
26
                                                       13 .


Page - 4 - COMPLAINT
                                                                                                    Ac11ja1t1in Rosenthal
                                                                                            I023 SW Yamhill St Ste 200
                                                                                                   Pmtland, OR 97205
                                                                                                       \503)22(,-6409
          Case 3:18-cv-01790-HZ             Document 1-1         Filed 10/09/18       Page 15 of 17




 1              Defendants Munson and Pope, operating under color of law, while working for the

 2    Defendant City, subject to the laws of the State of Oregon and the United States Constitution,

 3    pursuant to his training from the City, and in furtherance of the City's official policies and

 4    practices was acting in an outrageous and deliberately indifferent manner when engaging in the

 5    conduct alleged in paragraph 4 above.

 6                                                        14.

 7              The deliberately indifferent conduct of Defendants Munson and Pope as alleged, caused

 8    Plaintiff to suffer injuries and damages as alleged in paragraph 6, above.

 9                                         THIRD CLAIM FOR RELIEF
                                                    (Battery)
10                                           (Against all Defendants)

11                                                        15.

12              Plaintiff realleges paragraphs 1, 2, 4(b ), (d), and (g), 5, 6 and 8, above.

13                                                        16.

14              At all relevant times, Plaintiffs coworkers engaging in the conduct alleged in paragraph

15    4(b), (d) and (g), acted wilfully and unprovoked with the intention to cause Plaintiff harmful,

16    and, or offensive contact.

17                                        FOURTH CLAIM FOR RELIEF
                                              (False Impri sonment)
18                                           (Against all Defendants)

19                                                        17.

20              Plaintiff realleges paragraphs 1, 2, 3, 4(d), (e), and (f), 5, 6 and 8, above.

21                                                        18.

22              Plaintiffs detention as alleged, was unlawful and, or without justification or consent.

23                                                        19.

24              At all relevant times, Plaintiffs co-workers acted with the intent to restrain Plaintiff.

25   II II II

26   II II II



Page - 5 - COMPLAINT
                                                                                                          Benjamin Rosc111hal
                                                                                                 I 023 SW Yamhill St Ste 200
                                                                                                         Pm tland, OR 97205
                                                                                                              (S03)226-6409
         Case 3:18-cv-01790-HZ           Document 1-1        Filed 10/09/18       Page 16 of 17




 1                                       FIFTH CLAIM FOR RELIEF
                                 (Intentional Infliction of Emotional Distress)
 2                                         (Against all Defendants)

 3                                                    20.

 4           Plaintiff realleges paragraphs 1, 2, 4 through 6 and 8, above.

 5                                                    21.

 6           Defendants' acts did in fact cause plaintiff to suffer severe mental and emotional distress

 7    and defendants either intended that their actions cause plaintiff such mental and emotional

 8    distress or they acted with reckless disregard with knowledge as to the effect their conduct

 9    would have on plaintiff.

10                                                    22.

11           Defendants' conduct was intentional, wilful and wanton or in reckless indifference to

12    plaintiffs health or welfare. The acts were extraordinary transgressions of the bounds of

13    socially tolerable conduct and exceeded any reasonable limit of social toleration.

14

15           WHEREFORE, Plaintiff Demands a j y trial and prays for the relief requested in each

16    of his claims for relief and for such other relief as 1e Court deems just and appropriate.

17

18           DATED this 2,~ay of September, 2018.

19
                                                    Benjamin Rosenthal, OSB# 83082
20                                                  Attorney for Plaintiff

21

22

23

24

25

26



Page - 6 - COMPLAINT
                                                                                                   Bc11jami11 Rosenthal
                                                                                           1023 SW YamhHI St Ste 200
                                                                                                  Pu,tland, OR 97205
                                                                                                        (503 )22/,-6409
          Case 3:18-cv-01790-HZ         Document 1-1       Filed 10/09/18   Page 17 of 17




 1                                 CERTIFICATE OF SERVICE

 2         I hereby certify that I served the foregoing FIRST AMENDED COMPLAINT on:

 3                                        Anne M. Milligan
                                        Deputy City Attorney
 4
                                   Portland City Attorney's Office
 5                                    1221 SW 4 th Ave, Rm 430
                                         Portland, OR 97204
 6                                Anne.Milligan@portlandoregon.gov

 7                                      Attorney for Defendant
 8
           ___x__ by mailing a full, true, and correct copy thereof in a sealed, first-class postage-
 9                prepaid envelope, addressed to the attorney as shown above, the last-known office
                  address of the attorney, and deposited with the United States Postal Service at
10                Portland, Oregon on the date set forth below.

11                by causing a full , true, and correct copy thereof to be hand-delivered to the
                  attorney at the attorney's last-known office addressed listed above on the date set
12
                  forth above.
13
                  by faxing a full, true, and correct copy thereof to the attorney at the fax number
14                shown above, which is the last-known fax number for the attorney's office, on the
                  date set forth below.
15
            X     by emailing a full, true, and correct copy thereof to the attorney at the email
16
                  address shown above, which is the last-known email address for the attorney, on
17                the date set forth below.

18         _ _ by the OJD eFiling System on the date set forth below.

19
           DATED this 27 th day of September, 2018
20

21

22
                                                 i sa Marie Lans )
23
                                                Legal Assistant to
24                                              Benjamin Rosenthal, OSB No. 83082
                                                Attorney for Plaintiff Adam Rawlins
25

26
     Page 1 -CERTIFICATE OF SERVICE

                                           BENJAMIN ROSENTHAL
                                               Attorney at Law
                                               1023 SW Yamill
                                             Portland, OR 97205
                                                503-226-0903
